United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-1765
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
David E. Wilson,                         *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: April 19, 2007
                                  Filed: May 1, 2007
                                  ___________

Before COLLOTON, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       David E. Wilson appeals the sentence the district court1 imposed after he
pleaded guilty to a felon-in-possession offense. In a brief filed under Anders v.
California, 386 U.S. 738 (1967), his counsel raises issues related to excessiveness of
the sentence and ineffective assistance of counsel. In pro se submissions, Wilson also
asserts ineffective assistance, citing allegedly prejudicial errors arising from the use
of certain previous convictions for sentencing enhancements.



      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
       Wilson entered his guilty plea pursuant to a plea agreement in which he waived
his right to bring a direct appeal, and his right to bring a habeas corpus challenge on
any ground other than prosecutorial misconduct or ineffective assistance of counsel.
We will enforce the appeal waiver here. The record reflects that Wilson understood
and voluntarily accepted the terms of the plea agreement, including the appeal waiver;
this direct appeal falls within the scope of the waiver; and no injustice would result.
See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc)
(discussing enforceability of appeal waiver); see also United States v. Estrada-Bahena,
201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam) (enforcing appeal waiver in Anders
case). Having reviewed the record, we find no support for a contention that the
government breached the plea agreement. Claims based on ineffective assistance of
counsel may be raised in 28 U.S.C. § 2255 proceedings.

     Accordingly, we dismiss the appeal. We grant counsel leave to withdraw, and
deny Wilson’s motion for new appointed counsel.
                     ______________________________




                                         -2-